I cannot agree with the majority opinion in this case. Paul B. Standley, one of the respondents, was employed by the Skelly Oil Company at the time of the injury. On November 30, 1928, the petitioner and respondent reached an agreement as to the facts with relation to the injuries for which compensation was claimed under the Workmen's Compensation Act. This stipulation recites:
"Claim No. A-24732. We, the parties to this instrument, have reached an agreement in regard to the facts with relation to an injury sustained by the claimant, and submit the following stipulation of facts relative thereto, for the order, decision or award of the State Industrial Commission:
                    "Stipulation and Receipt.
"Injury occurred September 12, 1928; disability ended November 30, 1928. Nature of injury — crushed chest, cut leg, bruised face and mashed finger. Extent of disability — temporary total. Employee quit work September 12, 1928. Employee returned to work December 1, 1928. Did employee receive full wages for day of injury? — No, Average weekly wages — $4.50. Rate of Compensation — $17.31. Compensation began September 17, 1928. Total paid employee — $187.55. Period of disability — 11 weeks and 3 days. Total hospital and medical expenses — $172.00. Received of Skelly Oil Company the sum of fourteen and 45/100 dollars ($14.45), making in all, with weekly payments already received by me, the total sum of one hundred eighty-seven and 55/100 ($187.55), on account of disability resulting from injury sustained by claimant on above date. The foregoing stipulation and receipt is herewith submitted to the Commission for its order, decision or award.
"Witness my hand this the 10th day of December, 1928.
"In the presence of:
"Norman J. Blankenship} "H.S. Mercer          }   Witnesses
"Skelly Oil Company___________Respondent. *Page 81 
"Own Risk _______________ Insurance Carrier.
"By __________ C.L. Swim __________ Adjuster.
"(Signed) P.B. Standley, "917 N. Noble _____ Address.
"Payne County, Cushing, 'Oklahoma.
                           "(Closed)"
This stipulation and receipt was received by the State Industrial Commission December 12, 1928, and approved by it on December 13, 1928.
The employee made no claim for compensation for any injury to his right arm at any time within the year next after the date of said injury, and did not file a motion to review the award until after the expiration of one year.
The stipulation was filed under section 7294, as amended by section 7, of chapter 61. Session Laws of 1923, which in so far as applies to the agreed statement of facts is as follows:
"Any time after the expiration of the first five days of disability on the part of the injured employee, a claim for compensation may be presented to the Commission. If the employer and the injured employee shall reach an agreement as to the facts with relation to an injury, for which compensation is claimed under this act, a memorandum of such agreement, in form as prescribed by the Commission, and signed by both the employer and employee, may be immediately filed by the Commission, and if approved by the Commission, shall, in the absence of fraud, be deemed binding upon the parties thereto, such agreement shall be approved by the Commission only when the terms conform to the provisions of this act."
There is no contention that there was any fraud in this settlement.
" 'Deemed' is the equivalent of 'considered' or judged,' and therefore whatever an act of Congress requires to be deemed or taken as true of any person or thing must in law be considered as having been duly adjudged or established, concerning such person or thing, and have force and effect accordingly." Leonard v. Grant (C. C.) 5 Fed. 11, 16.
One meaning of "deem" is to "adjudge." Town of Checotah v. Town of Eufaula, 31 Okla. 85, 119 P. 1014. At page .94 of the Oklahoma Report, the court says:
"The word 'deem,' according to Webster is defined as 'to sit in judgment over or upon,' and the word 'deemed' from such definition would be construed to mean 'adjudged'."
So, in this case, using the word "deemed" in its legislative sense, the act would read:
"The agreement, if approved by the Commission, shall, in the absence of fraud be adjudged binding upon the parties thereto."
Section 7297, as amended by section 8, chapter 61, Session Laws 1923, provides that the award or decision of the Commission shall be final and conclusive upon all questions within its jurisdiction between the parties, unless within 30 days after a copy of such award or decision has been sent by said Commission to the parties affected an action is commenced in the Supreme Court to review such award or decision.
Section 7296 empowers the Commission, upon its own motion or upon the application of any party in interest, on the ground of a change in condition, to at any time review any award, and, on such review, may make an award ending, diminishing, or increasing compensation previously awarded, subject to the maximum or minimum provided in this act, and it shall state its conclusions of facts and rules of law and shall immediately send to the parties a copy of the award.
In this case, the parties submitted an agreed statement of facts which was approved by the Commission and an award made for the injuries therein specified, which were crushed chest, cut leg, bruised face, and mashed finger, and when this stipulation was approved by the Commission, its award became final and conclusive upon all questions submitted to the Commission by said parties, and the Commission thereafter had the right to review its judgment or award of compensation for crushed chest, cut leg, bruised face, or mashed finger in the event competent evidence was offered showing a change in condition resulting from the original injuries, which were considered and adjudged in the agreed statement of fact. However, in my opinion, the Commission did not have any power or jurisdiction after the expiration of one year to award compensation for an injury entirely disassociated as an effect from the first injury.
This is clearly the intent of the act, as well as the former holding of this court.
This court in the case of Cagle v. Federal Mining  Smelting Company, 112 Okla. 247, 240 P. 617, in the first paragraph of the syllabus, uses this language:
"A claim made for a personal injury more than six months after the date of an accident cannot then become the basis for modifying an award made by the Industrial Commission for an injury suffered from an accident, upon the ground of a change in condition as defined by section 7296, C. O. S. 1921, provided the latter injury is disassociated as an effect from the first injury."
The statute, section 7301, C. O. S. 1921, *Page 82 
fixes the time within which a claim for accidental injury must be filed at not more than one year after the date of the injury. The mashed finger was on the left hand. It, is not contended that the injuries to the right arm were associated with or grew out of or were the result of any of the injuries adjudicated by the Commission in approving the stipulation of facts entered into between the parties.
This court, in Cagle v. Federal Mining  Smelting Co., supra, followed the decision of the Supreme Court of California in the case of Ehrhart v. Industrial Accident Commission of State of California, 172 Cal. 621, 158 P. 193, Ann. Cas. 1917E, 465. The majority opinion says:
"We decline to follow the dictum contained in the Cagle Case which approves the reasoning in the Ehrhart Case."
I am not objecting for the reason that my associates refuse to follow the dictum in the Cagle Case; however, I am trying to point out herein that they are overlooking the syllabus in the Cagle Case, which is the law of that case, and in my opinion should govern in this case.
If a majority of the court, after further consideration have arrived at the conclusion the Cagle Case is not sound then it should be overruled. While we did not cite it in K. D. Oil Co. v. Datel, 145 Okla. 264, 292 P. 564, we followed the rule therein announced and refused compensation for a disassociated injury for which compensation was not originally claimed. I am willing to follow any rule the majority of this court announces, I feel this to be my duty. I will follow the decision in this case if it becomes final as the law of this state, but I do not see how the decision in this case and the Cagle Case can each be the law of this state.
If we are going to lay down a rule in this case that after compensation has been awarded for certain specified injuries a claimant, on the ground of a change in condition, may file a motion to review that judgment and may upon the hearing of such motion to review offer proof on a separate and distinct injury, then I am frank to confess that I do not know just where a case may end, or when the findings and judgment of the Commission may become final. If the Commission has authority upon a motion to review an award for compensation for an Injury not included in the agreed statement of facts and which does not result from a change in condition of any of such injuries, then the claimant may five years from now file a motion to review on the ground of a change in condition; that the time of the accident he injured an eye and recovered compensation for the injured eye; then five years later state that he sprained his knee. and recover compensation for that injury; and five years later file another motion that he sprained an ankle and offer proof upon that, and so on indefinitely until he has recovered compensation for injuries to his entire anatomy.
In my opinion, the very object of the statute in requiring claims to be filed within one year was to call attention to the injuries so that the same might be examined and the nature and extent thereof determined, and that it is only in cases where there has been a change in the injury complained of at the time of filing the claim, within one year after the date of the injury, that compensation may be awarded.
I do not want to be understood as holding in this case that the claim was fictitious or fraudulent, but we cannot change the law to suit each particular case, and while to hold that the claimant in this case cannot recover on a ground of a change in condition because the injury for which he now seeks additional compensation is disassociated from the original injuries for which he was awarded compensation, might work a hardship in this particular case, yet to hold that he may recover for a disassociated injury would be to lay down a very dangerous precedent for our future guidance, and encourage fraud and presentation of stale claims which are not meritorious.
Note. — See under (1) anno. 16 A. L. R. 462; 28 R. C. L. p. 825; R. C. L. Perm. Supp. p. 462.